      Case 5:18-cv-01090-E



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law                                                         r   J
 2 4780 Arlingt~on Avenue                                        LF^K. U S C -f' CT COURT
                                                                C,_            ~,__~.__..__~
   Riverside, CA 92504
 3 951 343-3400
    ax 951343-4004                                         '~                  ~ 2019
 4 E-Mail: untzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5                                                          ,:~f~i-"RAL DISTRICT OF Cn.L~'
                                                           (:

 6
 7
 8                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                          EASTERN DIVISION
10
1 1 ~ ALBERTO BENJAMIN SIBRIAN,                   CASE NO.: EDCV 18-01090-E
12                    Plaintiff,                                ]ORDER AWARDING
                                                   AJA FEES
13              v.
14 NANCY A. BERRYHILL, Acting
     Commissioner of Social Security
15   Administration,
16                    Defendant.
17
18        Based upon the parties' Stipulation for Award and Payment of Equal Access
19 to Justice Act(EAJA)Fees ("Stipulation"),
20        IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act,("EAJA")in the amount of ONE THOUSAND NIl~TE
22 HUNDRED FIFTEEN DOLLARS and 78/cents ($1,915.78), as authorized by 28
23 U.S.C. § 2412(d), and subject to the ter         conditions of the,Stipulation.
24        DATED:~l~p~~
                     9
25                                 UNITED STATES MAGISTRATE JUDGE
26
27
28




                                              1
